DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed in the amendment dated 9/9/2022 have been fully considered but they are not persuasive.  
In response to the Applicant’s arguments that the annular coil of the Pardee electromagnet does not ‘extend around the pile installation tool’ in the Oh-Pardee combination the Examiner disagrees.  The Examiner notes that the Applicant is implying that the annular coil is wrapped around the elongate shaft of the pile and/or installation tool.  However this is not claimed.  What is claimed is that the electromagnetic device has a coil that extends around the pile installation tool.  Per the figures of Pardee, the coil is extended since it’s not two dimensional, and in the combination with Oh, it is around the pile installation tool since it’s near it. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-18, 20-24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite the limitation “wherein the pile installation tool is moveably arranged with respect to the electromagnetic device”.  This limitation renders the claims indefinite because it is unclear as to what is intended to be claimed (e.g. are the intended to move together, separately, is this when engaged or not engaged, do they not actually move at all but just have the capability of doing so if they get jostled out of position, or broken, or worn out, or unaligned; or is there a combination of all/some of these things; something else entirely; etc.).  Please revise.
Claims 2-12, 14-17, 20-24 and 27 are similarly rejected for being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 15-18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (KR 20120139895 A) in view of Pardee (US 4,496,922).
Regarding claims 1, 18 and 20, Oh discloses a pile installation apparatus and method of installing comprising an elongate pile installation tool [100] for forming a bore hole and having a distal end [Figures 2, 7 & 9]; an end member [110A] for coupling to the distal end of the pile installation tool; and an electromagnetic device [110B] for releasable magnetically coupling the end member to the pile installation tool [Figure 7]; wherein the pile installation tool is moveably arranged with respect to the electromagnetic device [it moves separately when not attached and together when attached, however even when attached it is still ‘arranged to be moved’ (either by physical, electromagnetic, or any force strong enough to break the connection].
Oh fails to disclose Oh fails to disclose further details of the electromagnetic device.
Pardee teaches an electromagnetically releasable coupling [Figures 1-8] comprising an
 annular coil [32] that extends around [near] the pile installation tool.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the electromagnetic device of Oh by adding the annular coil as described by Pardee to provide an electromagnetic field in the desired direction to attach/detatch the installation tool and end member.
Regarding claims 2, 17 and 21, although Oh is silent as to the electromagnetic device being remotely activated via a control unit, 1t would have been inherent that it 1s remotely activated (e.g. a person cannot physically go to the bottom of the hole to detach it), and therefore it would additionally require some sort of remote control system (e.g. wired or wireless) to operate from above ground.
Regarding claim 3, Oh further discloses the outer diameter of the end member and installation tool are about the same diameter [Figures 2, 7 & 9].
Regarding claim 4, Oh further discloses disposing a filling material into the borehole after the tool has been driven into the ground [Translation page 3, Paragraph 5].
Regarding claim 8, Oh further discloses the pile installation tool 1s a hollow tubular element [100 has hole 120/130 extending therethrough; Figures 2 & 4]. Although Oh discloses a rotary drilling tool to drive the pile installation tool into the ground rather than a vibratory/hydraulic hammer, it would have been obvious to one of ordinary skill in the art that a hammer could have been substituted for the drill as they are both well-known devices and functionally equivalent in the art for advancing materials into the ground and the substitution would produce the same result within the context of the invention.
Regarding claim 16, although Oh 1s silent as to the pile installation tool and end member being constructed of a magnetizable material like steel, it would have been obvious to one of ordinary skill in the art that 1s must be such that it could be electromagnetically releasable. Furthemore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim(s) 22-24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Oh-Pardee combination as applied to claims 1-7, 9-12, 15, 17, 18, 20 and 21 above, and further in view of Coombs et al. (US 6413019).
Regarding claims 22-24 and 27, Oh fails to disclose an end member feeding system and the subsequent details thereof.
Coombs teaches a rock bolt installation system for installing a bolt into a borehole comprising a feeding system [35] for supplying an end member [70] to the bolt installation tool [36] that is swivably coupled to the tool such that the pile installation tool and feeding system are both moveable in an axial and radial directions [Figures 1, 2 & 12-16].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of Oh by adding the feeding system as described by Coombs to decrease installation time and required man-power by automating the loading/insertion of the end member and pile installation tool with a single machine.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619